           Case 2:19-cv-06150-GJP Document 11 Filed 01/24/20 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Dominick DeSimone
                                                   CIVIL ACTION
                v.
                                                   NO: 2:19-cv-06150-GJP
U.S. Claims Services, Inc. and
Paul Hashim




       MEMORANDUM OF LAW IN REPLY TO PLAINTIFF'S OPPOSITION TO
             DEFENDANTS' RULE 12(B)(6) MOTION TO DISMISS.

        Defendants U.S. Claims Service, Inc. ("U.S. Claims Service") and Paul Hashim

("Hashim"), by and through their counsel, Marshall Dennehey Wamer Coleman & Goggin and

Palmer Law Group, a PLC, admitted pro /Mac vice, respectfully submit the follow reply

memorandum of law in support of their Motion to Dismiss Plaintiffs Complaint pursuant to Fed.

R. Civ. P. 12(b)(6) (ECP No. 5)-

I.      ARGUMENT

        Plaintiff contends in opposing Defendants' Motion to Dismiss that Defendants' compliance

with Pennsylvania law and regulations concerning the conduct of their business as registered

Finders does not excuse Defendants from liability under the Pennsylvania Unfair Trade Practices

and Consumer Protection ("UTPCPL") statute or the analogous Texas consumer protection statute.

In support of this position, Plaintiff cites only the plainly distinguishable case of Landau v. Viridian

Energy PA LLC, 223 F. Supp. 3d 401 (ED. Pa. 2016). In Landau, sales representatives ofVi1*idian

Energy PA purpoltedly made oral assurances and representations to plaintiff Landau that, if he

purchased electricity from Viridian, plaintiff would enjoy lower rates than those offered by his

current energy provider (PECO).         (Landau, 223 F, Supp. 3d at 406.) Based on these oral
          Case 2:19-cv-06150-GJP Document 11 Filed 01/24/20 Page 2 of 8



representations, plaintiff agreed to execute Vi1°idian's standard customer service agreement, the

terms of which were consistent with Pennsylvania law and authorized by the Public Utilities

Commission ("PUC"). (id.)

        Subsequent to executing the standard customer agreement, plaintiff Landau's electricity

bills increased significantly and ultimately exceeded the price range he was promised by the
                                                                                    1

Viridian representatives. Landau sued on various theories, including a claim under the catch-all

provision of the Pennsylvania UTPCPL. In response, Viridian pointed to the standard customer

service agreement, which was consistent with Pennsylvania law and regulation, and argued that

the UTPCPL claim was preempted by Pennsylvania regulations and the PUC's standards. Plaintiff

responded that the oral misrepresentations from Viridian's agents constituted material

misrepresentations in violation of the UTPCPL, which were independent of the approved customer

service agreement.

       IN agreeing with plaintiff Landau, the Honorable Gerald Austin McHugh noted that

Viridian's so-called "reguIatol'y compliance defense" had no bearing to the case at issue. (Id, at

41.) The Viridian agents' specific false and misleading oral statements were obviously not

approved by PUC or consistent with Pennsylvania statutory or regulatory standards. Accordingly,

no "safe harbor of regulatory compliance" would defeat Landau's claim for the defendant's oral

misrepresentations. (Id.)

         Here, Plaintiff Dominick DeSimone has not asseNted any material mis1°ep1'esentation of

fact. There is no allegation that Defendants made any statement independent of the proposed

contract that Defendants sent to DeSimone in connection with the claim for his property. And as

the Complaint plainly states, the telms of the contract were consistent with the requirements of

Pennsylvania law. Nonetheless, Plaintiff claims that the contract is misleading because of a




                                               2
          Case 2:19-cv-06150-GJP Document 11 Filed 01/24/20 Page 3 of 8



material omission, Plaintiff seeks, through misapplication of the UTPCPL, to impose a duty to

disclose a specific disclaimer - that the Finde1"s services are not necessary to recover property

in the contract that Defendants send to their prospective customers. This is after the same Plaintiff

received multiple notices from different sources (the company and the State) as to the unclaimed

property that he lost in the first place. There can be no dispute that such disclaimer is not required

by any of the statutory or regulatory provisions governing the business of Finders in the State of

Pennsylvania. Thus, there is no legal duty to disclose this information. Under the Plaintiff" s

misplaced recovery theory, vhtually every service provider would be compelled to disclose to

Plaintiff that he may undertake the work, on his time, "for free.$7

        As this Honorable Cou1"L recently acknowledged, "[o}missions can be actionable under

Pennsylvania law if there is a duty to disclose." (Snider v. Woyington Body Co., No. 16-02843,

2016 U.S. Dist. LEXIS 143116, at *29 (ED. Pa. Oct. 17, 2016) (dismissing material omission

claim for failure to state a duty to disclose), see also, Brown v. Johnson & Johnson, 64 F. Supp.

3d 717, 726 (ED. Pa. 2014), Weisblal'r v. Minn. Mud. LW Ins. Co., 4 F. Supp. 2d 371, 380 (ED.

Pa. 1998).) In Snider, this Court dismissed claims for negligent misrepresentation and omission

in an employment dispute, holding that the employer-defendant had no duty to disclose the

allegedly omitted information concerning its Family Medical Leave Act benefits. In so holding,

this Court relied in part upon the opinion in Weisblatf v. Minnesota Mut. L     Ins. Co.

       The Weisblaff case is far more similar to the present action than Landau. In Weisblatt,

plaintiff brought suit against an insurance carrier for the purchase of insurance benefits that

plaintiff allegedly never requested from the defendants insurance agent. One of the plaintiffs

claims was that Minnesota Mutual's insurance agent omitted alternative types of insurance

coverage that would have been more appropriate for plaintiff. In dismissing this omission claim,




                                                 3
          Case 2:19-cv-06150-GJP Document 11 Filed 01/24/20 Page 4 of 8



 the Honorable Stewait Dalzell noted that "the Pennsylvania Supreme Court stated unequivocally

 that "an omission is actionable only where there is an independent duty to disclose the omitted

inflormatioll." (Id, at 380.) Finding that the contract between the parties at bar was an arms-length

contract, and that neither statutory nor common law imposed any duty to disclose alternative

insurance policies that may be equally suitable for the purchaser, the could dismissed the omission

claim. In so dismissing, Judge Dalzell noted that in such aims-length transactions, where there is

no fiduciary relationship or similar disparity in the parties' positions, reasonable parties must

adhere to the principle of caveat emptor.

        Similarly, in the case of Grudkowski v. Foremost Ins, Co., No. 3:CV-12-1847, 2013 U.S.

Dist. LEXIS 91848 (M.D. Pa. July l, 2013), the Honorable A. Richard Caputo dismissed claims

under the UTPCPL against another insurance carrier. There, plaintiff alleged that the defendant

insurer issued three insurance policies that purported to offer cumulative insurance coverage for

each of plaintiff" S cars. However, because of the terms of the insurance policies, the cumulative

coverage was "illusory.59 (Id,, 2013 U.S. Dist. LEXIS 91848, at *8.) Plaintiff policyholder

thereibre brought a class action against the insul'el', alleging among other claims, a violation of the

UTPCPL.

       In dismissing the UTPCPL claim, the court noted that the insurance policies issued to

Grudkowski contained clear, lawful language that was authorized by the Pennsylvania Motor

Vehicle Financial Responsibility Law ("MVFRL"). (Id , at 30.) The court even noted that, "while

it may seem somewhat unfair that premiums were paid for unrecoverable benefits, Foremost
                                                                                                     as
complied with the MVFRL and charged the premiums approved by the Insurance Commissioner,

Id., at 31, Finally, the court concluded that "Grudkowski's remedy lies with the [Pennsylvania]

legislature 01' Insurance Commissioner" and not the court. (Id) Likewise, to the extent this




                                                  4
          Case 2:19-cv-06150-GJP Document 11 Filed 01/24/20 Page 5 of 8



Plaintiff believes the Defendants' services are unnecessary, then he may take up his argument with

the Pennsylvania legislature and the T1'easu1'e1°. However, the Plaintiff would likely be asked by

these decision makers to explain why this Plaintiff failed to respond to the other multiple notices

that he received under the same statutory scheme from the company, which transfelred his lost

property, and the Treasurer, who provided statutory and constitutional notice, and this Plaintiff

might perhaps even how he misplaced his own property in the first place.

        The Grudkows/ci opinion cited as authority the 1999 Pennsylvania Superior Court opinion

in Fay v. Erie Ins. Gap., 723 A.2d 712 (Pa. Super. 1999). In Fay, the defendant insurance carrier

issued two automobile insurance policies to the plaintiff and her husband. (Id at 713.) Pursuant

to the coverages purchased by the appellant, her and her husband were charged for and paid

premiums for three accidental death benefits. (]d.) These policies expressly precluded the

stacking of first party benefits. The policies also stated that no individual was entitled to recover

duplicate benefits under the policies or other similar insurance policies. (Id.) After the appellant's

husband died in an automobile accident, the action was commenced as a class action, alleging that

the aforementioned 1'estrictive terms in the policies were misleading in violation of the

UTPCPL. (Id)

       Plaintiff argued that the insurance carrier "implicitly misrepresented the value of the

accidental death benefits by offering and charging premiums for multiple benefits when it knew

that the insureds would be entitled to only one recovery in the event of a claim under the

policy." (Id, at 714-15.) In other words, the policies misrepresented the coverage by not

explaining that multiple benefits were not available. In affirming dismissal of the UTPCPL claim,

the Superior Court reasoned that the terms of the policy were clear, and, if the plaintiff confused

about the terms of the policy, "it was incumbent upon [plaintiff] to have questioned this practice




                                                 5
          Case 2:19-cv-06150-GJP Document 11 Filed 01/24/20 Page 6 of 8



at the time the policy was issued." (Id at 715.) Moreover, the insured failed to state that she relied

on the misrepresentations of the insurer or that she suffered a loss as a result of her reliance on the

insurer (much like Plaintiff DeSimone, who never actually paid Defendants for the services

rendered). (Id) Thus, the Superior Court found that the insured failed to set forth a cause of action

under the UTPCPL. (Id )

        The Superior Court concluded its decision by noting that:


               In reaching this result, we are not unmindful of the fact that the
               inszrre/"s practice Qf 0 /"ing and collecting prenfizr/115 for
               duplicative benefits aha; cannot be collected may appear to be
               unfair, However, motor veNiele insurance Is a matter that is Neavily
               regulated by both statute and INe Insurance Commissioner, The
               policy Nere complied with the MVFRL and Appellee is entitled to
               charge prentiss, the rates of which are approved by the Insurance
               Commissioner, for first party benefits requested by its insureds. If
               Appellant deems the practice objectionable, her remedy is to bring
               this matter to the attention of the legislature or the Insurance
               Commissioner rather than to seek judicial solution. Finding that
               Appellant is not entitled to any relief we ajj'irm.

(Id )

        Here, as in Grudkowski and Fay, the contract Defendants sent to Plaintiff was clear and

unambiguous. Nothing in the Defendants' proposed agreement was misleading or otherwise false.

If Plaintiff was "confused" as to the telms of the contract, O1` the utility of Defendants' services,

"it was incumbent upon [plaintiff] to have questioned this practice at the time the policy was

issued." (Fay, at 715.) Like the insurance industry, the Finders' industry is heavily regulated by

both statute and the Treasury Department. Defendants' contract unquestionably complied with the

statutory and regulatory provisions.     So too, Defendant have complied with all 1'egist1'ation

requirements, despite Plaintiffs entirely unsupported assertion that Ms. Wysinger was "actually

handling Plaintiffs claim." (See Plaintiffs Memorandum at pg. 4, Section l.2.) Even if Ms.

Wysinger were acting without proper registration      which she was not --- Plaintiff cites no private



                                                 6
         Case 2:19-cv-06150-GJP Document 11 Filed 01/24/20 Page 7 of 8



cause of action for such allegation. Defendants have properly registered as Finders, and are

authorized to conduct this business in Pennsylvania for the fee approved by the Pennsylvania

Government. If Plaintiff "deems [Defendants'] practice objectionable, [his] remedy is to bring the

matter to the attention of the legislature or the [Treasury Department] rather than seek judicial

solution." (Id.)

11.    CONCLUSION

       For all the foregoing reasons, as well as the reasons stated in the Motion to Dismiss,

Defendants U.S. Claims Services, Inc. and Paul Hashim respectfully request that this Honorable

Court rule in favor of Defendants, and against Plaintiff, dismiss the complaint with prejudice.

                                                     Respectfully submitted,

                                                     MARSHALL DENNEHEY WARNER
                                                     COLEMAN & GOGGIN, P.C.

                                                     By:    /s/ John P. Quinn
                                                            JOHN P. QUINN, ESQ.
                                                             Attorney ID No.: 85239
                                                            2000 Market Street, Suite 2300
                                                            Philadelphia, PA 19103
                                                            (215) 575-2883
                                                            jpquinn@mdwcg.com


                                                     PALMER LAW GROUP, A PLC

                                                    By:     /s/ William W. Palmer
                                                            WILLIAM w. PALMER, ESQ.
                                                            Admitted Pro Hac Vice
                                                            2443 Fair Oaks Blvd., No. 545
                                                            Sacramento, CA 95825
                                                            (916) 972-0761
                                                            wpalme1°@palmerco1°p.com
Date: January 24, 2020




                                                7
         Case 2:19-cv-06150-GJP Document 11 Filed 01/24/20 Page 8 of 8



                              CERTIFICATE OF SERVICE

         I hereby celtic that true and copy of Defendants' Memorandum Of Law In Reply To
Plaintiffs Opposition To Defendants' Rule l 2(B)(6) Motion To Dismiss was made on the below
counsel of record via electronic mail:

                                Andrew B. Austin, Esquire
                                     P.O. Box #54628
                                 Philadelphia, PA 19148
                               austin@stackhousegroup.com



                                                 MARSHALL DENNEHEY WARNER
                                                 COLEMAN & GOGCIN, P.C.


                                                 By:   /s/ John P. Quinn
                                                       JOHN P. QUINN, ESQ.
                                                       Attorney ID No.: 85239
                                                       2000 Market Street, Suite 2300
                                                       Philadelphia, PA 19103
                                                       (215) 575-2883
                                                       jpquinn@mdwcg.com



Date: January 24, 2020




                                            8
